            Case 1:20-cv-08037-JPC Document 18
                                            17 Filed 04/13/21
                                                     04/12/21 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------   X

IRENE HATZIMIHALIS,

                                   Plaintiff,                           Civil Action No. 1:20-cv-08037(JC) (JPC)

                     -against-                                          STIPULATION AND [PROPOSED]
                                                                        ORDER REGARDING
SMBC NIKKO SECURITIES AMERICA, INC.,                                    CONFIDENTIAL INFORMATION
JOHN BOLGER and OMAR ZAMAN,

                                   Defendants.

-----------------------------------------------------------------   X

         To expedite the flow of discovery material, facilitate the prompt resolution of disputes over

confidentiality, and ensure that confidential material is protected, Plaintiff Irene Hatzimihalis

(“Plaintiff”) and Defendants Sumitomo Mitsui Banking Corporation Nikko Securities America, Inc.

(“SMBC”), John Bolger, and Omar Zaman (collectively “Defendants”) have agreed that the following

Stipulation and Order Regarding Confidential Information be entered to govern the handling of

Confidential Material (as defined below) produced in this Litigation (as defined below). The parties

hereby agree to be bound by the terms of this Stipulation and agree that this Stipulation is enforceable as

a stipulation unless and until superseded by the Court’s entry of this as an Order.

                   WHEREAS, the Parties consider the information being sought in discovery and/or

 contained in documents being sought in discovery and/or to be presented at the Court to be of a

 confidential nature; and

                   WHEREAS, the Parties have agreed to this Confidentiality Stipulation & Order to

 permit Plaintiff and Defendants to exchange and discover and present information deemed

 confidential pursuant to procedures protecting the confidentiality of such information

 notwithstanding their production, consistent with the terms of this order (the “Order”);


                                                            1
         Case 1:20-cv-08037-JPC Document 18
                                         17 Filed 04/13/21
                                                  04/12/21 Page 2 of 14



               WHEREFORE, IT IS HEREBY STIPULATED BY THE PARTIES AND

ORDERED BY THE COURT, THAT:

               1.      The term “Litigation” shall mean the above-captioned case.

               2.      The terms “party” or “parties” mean any person who is party to the

Litigation.

               3.      The term “Court” refers to the United States District Court in the Southern

District of New York as assigned in the above-captioned case.

               4.      “Confidential Information” as used herein, means any type or classification

of sensitive, non-public information designated as confidential by a party, whether it be a document,

information contained in a document, information revealed in a response to a request for

information, documents obtained from any non-party, or any other form of information, including

but not limited to: (i) proprietary, trade secret or sensitive business information (including, without

limitation, financial information, internal policies, practices or procedures, contracts or agreements

or discussion regarding contracts or agreements, and non-public information concerning present or

former clients or customers of Defendants) or any extracts or summaries thereof; (ii) personal or

personnel information including, but not limited to, personnel files, performance evaluations, social

security numbers, salary and compensation information, tax documents, home addresses and home

telephone numbers not publicly available, medical records or health-related information, or any

extracts or summaries thereof; or (iii) investigative notes, memoranda, and related documents.

               5.      “Qualified Person” as used herein means: (a) counsel for the parties in the

Litigation who are actively engaged in the conduct of the Litigation (both outside and in-house

counsel employed by a party) and secretarial, paralegal, technical, and clerical persons (including



                                                  2
         Case 1:20-cv-08037-JPC Document 18
                                         17 Filed 04/13/21
                                                  04/12/21 Page 3 of 14



outside vendors or service providers) assisting them in the conduct of the Litigation; (b) any expert,

expert’s staff or third party, retained or consulted for purposes of potential retention by a party or a

party's counsel for the purpose of assisting in this Litigation; (c) current employees of Defendants

and/or any of SMBC’s present or former parents, subsidiaries, affiliates, predecessors, successors,

and/or related entities, provided that such employees are actually engaged in assisting in the

preparation for this Litigation; (d) Plaintiff; (e) the Court and its employees, the triers of fact, and

court reporters transcribing testimony herein (whether during the course of deposition or trial

testimony) and notarizing officers; (f) in connection with any appeal, any court and court personnel;

(g) testifying fact witnesses and their counsel, during their testimony, whether during a deposition

or at trial, and in preparation for such testimony reasonably prior thereto, to the extent deemed

reasonably necessary by a party’s counsel, and provided that any such witnesses and their counsel

may not retain such documents or copies, summaries, or extracts thereof; (h) persons whom a party’s

counsel believes may testify as a fact witness, provided that counsel for the party has a good-faith

basis to believe that such confidential information is relevant to specific events, transactions, or

communications about which the person may testify, and further provided that any such persons

and their counsel may not retain such documents or copies, summaries, notes, or extracts thereof;

(i) the author(s) or recipient(s) of the document, and (j) any third-party mediator or neutral selected

by the parties or assigned by the Court, including the administrative staff for the mediator or neutral.

Subject to the limitations set out above and within this Confidentiality Stipulation & Order, any

Qualified Persons receiving Confidential Information may retain documents containing

Confidential Information through the final termination of this Litigation by judgment, including

appeal, or by compromise and settlement. Thereafter, the party that provided the Confidential

Information to such Qualified Persons will request that the Confidential Information to be returned


                                                   3
         Case 1:20-cv-08037-JPC Document 18
                                         17 Filed 04/13/21
                                                  04/12/21 Page 4 of 14



to the party producing it to be disposed of according to Paragraph 19 below.

               6.      Counsel for the Parties shall designate documents, information, or discovery

materials as Confidential Information: (i) by marking or stamping such documents, information, or

discovery materials with the word "CONFIDENTIAL" in a manner that will not interfere with

legibility or audibility; (ii) by written statement of counsel for the producing party at the time of,

prior to, or after production that the document or material is to be treated as Confidential

Information; (iii) by agreement in writing between the producing and receiving parties at any time;

or (iv) with respect to depositions, in accordance with the procedures set forth in paragraph 7 below.

Nothing herein shall prevent either party from requesting, subject to an order of the Court, that the

Court hold any hearings under seal or seal or redact any transcript of hearings in this Litigation.

The opposing party has the right to oppose such request.

               7.      A party or non-party may designate specific information disclosed during a

deposition as Confidential Information by so indicating on the record at the deposition.

Additionally, a party or non-party may designate in writing within thirty (30) days after receipt of

the deposition transcript for which the designation is made, that specific pages of a transcript made

by a party or the non-party deponent be treated as Confidential Information. Counsel for the

designating party shall provide all parties with replacement copies of the designated transcript(s) in

which the Confidential Information is so marked.

               8.      Henceforth, pleadings, motion papers or other filings that disclose

Confidential Information filed in this Litigation shall automatically be deemed subject to the terms

of this Confidentiality Stipulation & Order and shall be filed in a manner designed to protect such

information from disclosure, in accordance with Judge John Cronan’s Individual Rules for filing

under seal. If the receiving party disputes a confidential designation, such party may proceed in


                                                  4
         Case 1:20-cv-08037-JPC Document 18
                                         17 Filed 04/13/21
                                                  04/12/21 Page 5 of 14



accordance with the procedure described at Paragraph 10 below.

               9.      Access to/disclosure of Confidential Information shall be limited only to

Qualified Persons. Prior to the disclosure of any Confidential Information to any individual other

than the Parties and/or those entitled to review such documents and information pursuant to the

provisions of Paragraphs 5(a), (c), (e) and (f), such individual must execute a written

Acknowledgment in the form attached hereto as Exhibit A. The originals of each such

Acknowledgment shall be maintained in the files of receiving counsel, and a copy shall be provided

to the Court and to disclosing counsel in the event a dispute arises over the disclosure of

Confidential Information.

               10.     Counsel for the Parties may designate documents, information, or discovery

materials that contain personal or personnel information including, but not limited to, social security

numbers, salary and compensation information, tax documents, home addresses and home

telephone numbers not publicly available, medical records or health-related information, or any

extracts or summaries thereof, as Confidential – Attorneys’ Eyes Only by stamping the phrase

“Confidential - Attorneys’ Eyes Only” on each page. For purposes of this paragraph, “Attorneys’

Eyes Only” includes in-house counsel for Defendants.

   a)     If such information is provided in an answer to an interrogatory, the attorney may

          separately append the information to the main body of the interrogatory responses, mark

          such appendices “Confidential - Attorneys’ Eyes Only,” and incorporate by reference the

          appended material into the responses.

   b)     At the time of a deposition or within 30 days after receipt of the deposition transcript, a

          party may designate as Confidential - Attorneys’ Eyes Only specific portions of the

          transcript which contain confidential information under the standards set forth in


                                                  5
         Case 1:20-cv-08037-JPC Document 18
                                         17 Filed 04/13/21
                                                  04/12/21 Page 6 of 14



          paragraph 10 above. This designation shall be in writing and served upon all counsel.

          No objection shall be interposed at deposition that an answer would elicit Confidential –

          Attorneys’ Eyes Only information.           Transcripts will be treated as Confidential –

          Attorneys’ Eyes Only for this 30-day period. Thereafter, any portions of a transcript

          designated Confidential – Attorneys’ Eyes Only shall continue to be treated as

          Confidential-Attorneys’ Eyes Only in accordance with this order. The confidential

          portion of the transcript and any exhibits referenced solely therein shall be bound in a

          separate volume and marked “Confidential Information – Attorneys’ Eyes Only” by the

          reporter.

               11.     Documents and information designated “Confidential - Attorneys’ Eyes

Only” shall be shown only to the following: (a) counsel retained specifically for this Litigation

(both outside and in-house counsel employed by a party) and secretarial, paralegal, technical, and

clerical persons (including outside vendors or service providers); (b) any mediator or arbitrator that

the Parties engage in this matter or that this Court appoints; (c) any person a Party retains to serve

as an expert witness or otherwise provide specialized advice to counsel in connection with this

action provided that the Party seeking to disclose the document or information provides reasonable

notice to the opposing Party prior to disclosure and permits the opposing Party to object; (d)

stenographers engaged to transcribe depositions the Parties conduct in this action; and (e) this Court,

including any appellate court, its support personnel, court reporters. Each person who is permitted

to see Confidential – Attorneys’ Eyes Only documents and information shall first be shown a copy

of this order and shall further be advised of the obligation to honor the Confidential - Attorneys’

Eyes Only designation. Before Confidential – Attorneys’ Eyes Only documents and information

are shown to experts witnesses each person must agree to be bound by this order by signing a


                                                  6
         Case 1:20-cv-08037-JPC Document 18
                                         17 Filed 04/13/21
                                                  04/12/21 Page 7 of 14



document substantially in the form of Exhibit A. If such person refuses to sign a document

substantially in the form of Exhibit A, the party desiring to disclose the confidential information

may seek appropriate relief from the Court. The parties agree that any discovery material produced

in this Litigation and designated as Confidential Information or Confidential - Attorney’s Eyes Only

may only be used in connection with this Litigation.

               12.     Review of documents and information designated Confidential Information

or Confidential – Attorneys’ Eyes Only by counsel, experts, or consultants for the Parties in this

Litigation shall not waive the confidentiality of the documents or objections to production.

               13.     The inadvertent, unintentional, or in camera disclosure of a document and

information designated Confidential Information or Confidential – Attorneys’ Eyes Only shall not

be deemed a waiver, in whole or in part, of any Party’s claims of confidentiality. If at any time

prior to trial, a producing Party realizes that some portion(s) of the discovery material that the Party

produced should be designated as “Confidential Information” or “Confidential – Attorneys’ Eyes

Only” the Party may so designate by apprising all Parties in writing, and providing that the material

has not already been published or otherwise disclosed, such portion(s) shall thereafter be treated as

Confidential Information or Confidential – Attorneys’ Eyes Only under this order.

               14.     In the event counsel for Plaintiff or Defendants disagrees with any

designation of “Confidential Information” or “Confidential – Attorneys’ Eyes Only” or consider it

necessary to disclose Confidential Information or Confidential – Attorneys’ Eyes Only to persons

other than as permitted herein, counsel shall confer and attempt to resolve the matter informally. If

they are unable to do so, application may be made to the Court for a determination whether

particular documents or other information should be treated as Confidential Information or

Confidential – Attorneys’ Eyes Only. The information in question shall be treated as originally


                                                   7
          Case 1:20-cv-08037-JPC Document 18
                                          17 Filed 04/13/21
                                                   04/12/21 Page 8 of 14



designated by disclosing counsel, subject to the terms of this Confidentiality Stipulation & Order,

until otherwise agreed to by the Parties or ordered by the Court. A party shall not be obligated to

challenge the propriety of a designation as Confidential Information or Confidential – Attorneys’

Eyes Only at the time made, and a failure to do so shall not preclude a subsequent challenge thereto.

The burden of proof shall be on the party designating the document(s) and/or material(s) as

Confidential or Confidential – Attorneys’ Eyes Only to establish that the documents or materials in

question are entitled to such confidential treatment. In the interim, the designated material shall be

deemed Confidential Information or Confidential – Attorneys’ Eyes Only until the issue is resolved

by the Court. Notwithstanding anything to the contrary that may be set forth herein, each producing

entity shall have the right to object to any discovery or to apply to the Court for an order granting

other or additional protective relief with respect to confidential, proprietary or privileged material.

               15.     In the event any Party violates any provision of this Confidentiality

Stipulation & Order, the other Party may seek resolution from the Court and/or any other

adjudicator in the relevant forum of competent jurisdiction, including without limitation, injunctive

relief.

               16.     The disclosure of a document or information without designating it as

Confidential Information or Confidential – Attorneys’ Eyes Only shall not constitute a waiver of

the right to later so designate such document or information pursuant to the procedures set forth

herein and, if so designated, the document or information shall thenceforth be treated as

Confidential Information or Confidential – Attorneys’ Eyes Only subject to all the terms of this

Confidentiality Stipulation & Order. Upon notice to the receiving party of a failure to designate a

document or information as Confidential Information or Confidential – Attorneys’ Eyes Only, the

receiving party shall cooperate to restore the confidentiality of the inadvertently disclosed


                                                   8
         Case 1:20-cv-08037-JPC Document 18
                                         17 Filed 04/13/21
                                                  04/12/21 Page 9 of 14



information, without prejudice.

               17.     Confidential Information or Confidential – Attorneys’ Eyes Only obtained

from a Party or from a third party during the course of this Litigation may be used and disclosed

only for purposes of the Litigation. No party or person shall make any other use of any such

Confidential Information or Confidential – Attorneys’ Eyes Only, including but not limited to use

for commercial or competitive purposes or use in any other legal proceeding or in the press, except

as permitted by an Order of the Court and/or a court of competent jurisdiction and/or agreement of

the producing party. Nothing contained herein has any effect on, and the scope of the Confidentiality

Stipulation & Order shall not extend to, the use or disclosure of Confidential Information or

Confidential – Attorneys’ Eyes Only by the producing party.

               18.     The parties’ ability to designate information as Confidential or Confidential

– Attorneys’ Eyes Only is intended solely to facilitate the disposition of this Litigation, and such

designation shall not be construed in any way as an admission or agreement by any party receiving

designated materials that such documents actually constitute and/or contain confidential,

proprietary, sensitive information, or with respect to the competency, relevance, materiality,

admissibility, privilege, or immunity of any document or information so designated. This

Stipulation shall not be construed as an agreement by either party to produce any documents or to

supply any information and shall not constitute an admission that any document or information

which may exist is relevant in any way to the issues raised in this proceeding.

               19.     Nothing herein shall be construed: (a) as preventing a party from using or

continuing to use any information that is or becomes publicly known through no unauthorized act

of such party; or (b) as preventing a party from using or continuing to use any information that is

or becomes known to it if such information was or is lawfully obtained by such party other than


                                                 9
        Case 1:20-cv-08037-JPC Document 18
                                        17 Filed 04/13/21
                                                 04/12/21 Page 10 of 14



through discovery of the producing party. Should a dispute arise as to any specific information or

material, the party disputing the confidential designation shall have the burden of proving that such

information or material is, or was, publicly known or lawfully obtained other than through

discovery of the producing party.

               20.      If Confidential Information or Confidential – Attorneys’ Eyes Only in the

possession of any party is responsive to any subpoena or any order of the Court, or any other

administrative, regulatory, self-regulatory or judicial body, or if any other person or tribunal

purporting to have authority seeks such information by compulsory process, the party to whom the

process or inquiry is directed shall, to the extent possible, give reasonable written notice of receipt

of such process or inquiry to the producing party in advance of producing any Confidential

Information or Confidential – Attorneys’ Eyes Only except as set forth below. The party to whom

the process or inquiry is directed may then produce Confidential Information or Confidential –

Attorneys’ Eyes Only in response to the process or inquiry on the date required unless the producing

party obtains a stay of, or order quashing, the response or inquiry. Notwithstanding the foregoing

or anything else contained herein, any non- disclosure provision in this Confidentiality Stipulation

& Order shall be construed to require a party to violate or refuse to comply with valid orders of any

court, or with the rules of procedure of any court.

               21.      The terms of this Confidentiality Stipulation & Order shall be applicable to

any additional party to this Litigation or third party who produces information in this Litigation

designated by such additional or third party as Confidential Information or Confidential –

Attorneys’ Eyes Only.

               22.      For the avoidance of doubt, this Stipulation shall not preclude counsel for

the parties from using during any hearing in this Litigation any documents and/or information which


                                                  10
        Case 1:20-cv-08037-JPC Document 18
                                        17 Filed 04/13/21
                                                 04/12/21 Page 11 of 14



has been designated as Confidential Information or Confidential – Attorneys’ Eyes Only.

                23.     Within thirty (30) calendar days of the conclusion of this Litigation

(including appeals, if any), all Confidential Information or Confidential – Attorneys’ Eyes Only

and all documents containing designated information, in the possession of any Qualified Person or

any other person who has received such documents pursuant to this Confidentiality Stipulation &

Order (except as set forth in Paragraph 17), shall be destroyed or returned to counsel for the party

who produced the documents, together with all copies, extracts and summaries thereof. Upon

request, an attestation of destruction shall be provided to disclosing counsel. Counsel for any party

may retain a copy of all documents produced in this action in accordance with the Model Rules of

Professional Conduct.

                24.     This Confidentiality Stipulation & Order may be amended by further

stipulation and order, or if the Parties are unable to agree, by the Court on the application of a party.

                25.     Nothing in this Confidentiality Stipulation & Order shall be construed as a

waiver by either party of: (i) their right to object to any request for discovery; (ii) any defense

asserted by any party; or (iii) any privilege or immunity.

                26.     The inadvertent disclosure of privileged material by a producing person or

its counsel shall not constitute a waiver of any applicable privilege. Should counsel believe that

another party inadvertently produced a privileged document, counsel shall promptly notify the

producing person. A producing person who inadvertently discloses material it claims to be covered

by a privilege shall give notice promptly after discovery of the inadvertent disclosure that the

material is privileged, and the material shall be returned or destroyed on request of the producing

person or counsel. Persons in receipt of inadvertently disclosed privileged information shall not

view the material upon receipt of notice of inadvertent disclosure from the producing person or


                                                   11
        Case 1:20-cv-08037-JPC Document 18
                                        17 Filed 04/13/21
                                                 04/12/21 Page 12 of 14



counsel. In addition, the disclosure of Confidential Information or Confidential – Attorneys’ Eyes

Only pursuant to the procedures set forth in this Stipulation does not constitute a waiver of any

trade secret or any intellectual property, proprietary, or other rights to, or in, such information. It

is expressly acknowledged that no such right or interests shall be affected in any way by production

of information designated Confidential Information in the Litigation.

               27.      This Confidentiality Stipulation & Order shall extend beyond the final

conclusion of this Litigation, and shall remain in full force and effect until modified, superseded,

or terminated by written agreement of the Parties.



               [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                  12
Case 1:20-cv-08037-JPC Document 18
                                17 Filed 04/13/21
                                         04/12/21 Page 13 of 14




       12th        April
             Case 1:20-cv-08037-JPC Document 18
                                             17 Filed 04/13/21
                                                      04/12/21 Page 14 of 14




                                                          EXHIBIT A


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------   X

IRENE HATZIMIHALIS,

                                       Plaintiff,                                Civil Action No. 1:20-cv-08037(JC)

                        -against-                                                ACKNOWLEDGMENT OF
                                                                                 STIPULATION AND
SMBC NIKKO SECURITIES AMERICA, INC.,                                             ORDER REGARDING
JOHN BOLGER and OMAR ZAMAN,                                                      CONFIDENTIAL INFORMATION AND
                                                                                 AGREEMENT TO BE BOUND
                                       Defendant.

-------------------------------------------------------------------------   X




          I,                       [print or type full name] of                               [ print or
  type full address], swear and affirm and state under penalty of perjury that I have read in its entirety
  and understand the Confidentiality Stipulation & Order (the “Protective Order”) regarding
  Confidential Information issued by the Court in the above-captioned Litigation.

         I agree to comply with and be bound by all the terms of this Protective Order. I will hold
  in confidence any Confidential Information that is disclosed to me, will only use Confidential
  Information for purposes of this Litigation, and will not disclose in any manner any Confidential
  Information to any person or entity except in strict compliance with the provisions of the Protective
  Order.

         I understand and acknowledge that failure to comply with the terms of this Protective Order
  could expose me to civil liability or to sanctions and punishment in the nature of contempt.

          I further agree to submit to the jurisdiction of the Court, for the purpose of enforcing the
  terms of this Protective Order, even if such enforcement proceedings occur after termination of
  this Litigation.

  Date:
                                                                                Signature



                                                                                Print Name
